Citation Nr: 0719183	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-24 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 5, 2001, 
for the grant of service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
November 1945.

In a March 2003 decision, the RO granted the veteran's claim 
of service connection for a bilateral knee disorder and 
assigned 10 percent disability rating for each knee, 
retroactively effective from April 5, 2001.  He appealed to 
the Board of Veterans' Appeals (Board) for an earlier 
effective date.

For good cause shown, namely, his age, the Board granted the 
veteran's motion to advance his case on the docket.  38 
U.S.C.A. § 7107(a) (West 2002 & Supp. 2006) and 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  In December 1992, the RO received the veteran's formal 
claim for service connection for a bilateral knee disorder.

2.  In July 1993, the RO informed the veteran that although 
they had asked him on numerous occasions for additional 
evidence, he had neglected to respond and more than 60 days 
had passed since the last request.  Therefore, the RO 
administratively denied his claim and informed him of his 
appellate rights.  There is no indication he responded to 
that July 1993 correspondence within one year of sending it 
to him.

3.  Since the veteran abandoned that initial claim, that July 
1993 decision became final and binding on him based on the 
evidence then of record.  He cannot then obtain an earlier 
effective date for a bilateral knee disorder premised on the 
theory that his original December 1992 claim for this 
condition has remained pending because this would otherwise 
vitiate the rule of finality as it pertains to the original 
denial of service connection.



4.  In April 2001 the veteran again filed a formal claim for 
service connection for a bilateral knee disorder.  And 
subsequently, in March 2003, the RO granted 
service connection for degenerative disease in his left knee 
and in his right knee, retroactively effective from April 5, 
2001, the date of receipt of his new claim.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
April 5, 2001, for the grant of service connection for the 
bilateral knee disorder.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).



The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By virtue of December 2003 and January 2005 RO 
letters to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claim on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  Thus, he may be considered 
to have been advised to submit any pertinent evidence in his 
possession, including evidence of an earlier-filed claim.  
See Huston v. Principi, 17 Vet. App. 2003 (1995).

As for the timing of the VCAA notice, since the first letter 
was not sent until December 2003 and the second until January 
2005, it obviously was not provided prior to initially 
adjudicating the veteran's claim in the March 2003 decision 
at issue.  However, keep in mind his claim initially arose in 
April 2001 when trying to establish his underlying 
entitlement to service connection - which was not granted 
until the March 2003 RO decision.  And after receiving his 
notice of disagreement (NOD) in November 2003, requesting an 
earlier effective date - a downstream issue, the RO sent him 
the VCAA letter in December 2003 and initially adjudicated 
his downstream earlier-effective-date claim in a February 
2004 decision.  So in actuality, he received the December 
2003 VCAA letter before first adjudicating this downstream 
earlier effective date issue.  The RO also has since 
readjudicated his earlier effective date claim in the June 
2005 statement of the case (SOC) based on the additional 
evidence received after the initial adjudication.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The Board is equally mindful that, during the pendency of 
this appeal, on 
March 3, 2006, the Court issued another decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
are:  1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of the information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.

The Court went on to hold in Dingess that, where, however, 
the initially claimed benefit (i.e., service connection) has 
been granted and a disability rating and effective date 
assigned, the initial claim has been more than substantiated 
- indeed, it has been proven, in turn meaning the § 5103(a) 
notice requirement is no longer applicable because the 
purpose this notice was intended to serve has been fulfilled.  
Id.

But in an even more recent precedent decision, Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007), the 
Court limited this holding in Dingess to cases where service 
connection was granted - and an initial disability rating 
and a effective date assigned - prior to the enactment of 
the VCAA in November 2000.  Where, as here, this did not 
occur until after the enactment of the VCAA, the veteran is 
entitled to pre-decisional notice addressing all elements of 
his claim, including the downstream disability rating and 
effective date elements.  Moreover, if he has not received 
this notice, the question becomes whether this was 
prejudicial.  See, too, Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007) (indicating that any errors in a 
VCAA notice, for any of the elements of that notice, are 
presumed to be prejudicial unless rebutted by VA).

Here, there is no downstream element of a claim for an 
earlier effective date (as this claim, itself, is a 
downstream element - indeed, the final element of the 
underlying claim for service connection).  And the SOC issued 
in June 2005 apprised the veteran of the requirements for 
obtaining an earlier effective date.  See Huston, 17 
Vet. App. 195 (2003) (the VCAA requires that VA inform the 
veteran that evidence of an earlier-filed claim, which did 
not become final and binding, is necessary to substantiate a 
claim for an earlier effective date).  So no further notice 
is required in this case and the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of the veteran's claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384(1993) (indicating the Board 
must explain why it is not prejudicial to the veteran to 
address an issue on appeal that has not been addressed by the 
RO in the first instance).

Pertinent Statutes, Regulations, and Caselaw

If the veteran filed a claim for service connection for the 
condition at issue within one year of his separation from 
service, then his effective date for the grant of 
compensation benefits can be retroactive to the day following 
his discharge.  But if he did not file a claim within one 
year after service, the earliest effective date he can 
receive is when he eventually filed his claim.  And if there 
was a decision denying his claim, which he did not appeal, 
then the earliest effective date that he can receive (if his 
claim is later granted on the basis of new and material 
evidence) is the date of receipt of his petition to reopen 
the claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i), 
(r), (q)(1)(ii).

A claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement 
to a benefit.  38 C.F.R. § 3.1(p) (2006).  Generally, the 
date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  
38 C.F.R. § 3.1(r).



Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  The informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for that identified benefit.  If an executed 
application form is submitted to VA within one year after the 
date it was sent to the claimant, it will be deemed filed on 
the date the informal claim was received.  38 C.F.R. § 
3.155(a) (2006).

The Court has held that failure to consider evidence that may 
be construed as an earlier application or claim - formal or 
informal - which would have entitled the claimant to an 
earlier effective date is remandable error.  See Lalonde v. 
West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a) (West 2002 & Supp. 2006); Servello v. Derwinski, 3 
Vet. App. 196, 198-99 (1992).  However, the Court also has 
held that the Board is not required to conjure up issues that 
were not raised by an appellant.  See Brannon v. West, 12 
Vet. App. 32 (1998).

Moreover, the Court has also recently issued a decision, Rudd 
v. Nicholson, 20 Vet. App. 296 (2006), providing significant 
new legal precedent with regard to the adjudication of claims 
for an earlier effective date for a VA benefit already 
granted, where there is of record a prior final RO or Board 
decision that considered and denied a claim for that 
identical benefit.  In the absence of an appeal, those prior 
decisions had become final and binding on the veteran by the 
time he filed his earlier effective date claim.  The Court 
indicated that, under the established law, there were only 
two available means by which in pursuing his earlier 
effective date claim the veteran could attempt to overcome 
the finality of those previous decisions - either by 
collaterally attacking and requesting revision of them on the 
basis of clear and unmistakable error (CUE) or by claiming to 
reopen them based upon new and material evidence.  But of 
those two options, since the proper effective date for an 
award based on a claim to reopen cannot be earlier than the 
date that claim was received (under 38 U.S.C. § 5110(a)), 
only a request for revision of the former decisions premised 
on CUE could result in the assignment of an earlier effective 
date.  And in the Rudd case, the veteran had not argued at 
any point that his request for an earlier effective date 
should be construed as a motion to revise based on CUE.  So 
the Court concluded the only remaining possibility was that 
his claim was to be processed as a "freestanding claim" for 
an earlier effective date - but that such a possibility 
would vitiate the rule of finality, as it applied to the 
previous decisions that had denied his claim.  Since this did 
not raise a proper claim for the earlier effective date 
sought, the Court determined there was no basis for 
consideration of the veteran's effective date claim on the 
merits, and that his claim therefore must be dismissed.

In this case at hand, it is significant to note that in July 
1993 the RO administratively disallowed the veteran's claim 
for failure to respond to a request for additional evidence.  
And although notified of that decision and apprised of his 
procedural and appellate rights, he did not appeal that 
decision.  As grounds for assigning an earlier effective 
date, he argues that his claim should be granted back to his 
initial filing in December 1992.

This contention notwithstanding, there is simply no 
indication the veteran appealed the RO's July 1993 
determination.  So that decision became final and binding on 
him based on the evidence then of record and is not subject 
to subsequent review except upon motion for reconsideration 
or by showing there was CUE in it.  See 38 C.F.R. § 20.1100 
(2006).

There are no specific allegations of CUE in that earlier July 
1993 RO decision, neither has the veteran filed the necessary 
motion to have that prior decision reconsidered.  
Consequently, the earliest effective date he can receive is 
the date of receipt of his petition to reopen his claim, and 
that was on April 5, 2001 - which is the effective date the 
RO assigned when granting his claim.  38 C.F.R. § 
3.400(q)(1)(ii) and (r).  See also Hazan v. Gober, 10 Vet. 
App. 511, 520 (1997) (holding that for effective date 
purposes, the application must be the application on the 
basis of which the rating was awarded); Washington v. Gober, 
10 Vet. App. 391, 393 (1997) ("The fact that the appellant 
had previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).

The facts in this case as to the events after the RO's July 
1993 determination are undisputed.  On April 5, 2001, the RO 
received a new claim from the veteran requesting service 
connection for a bilateral knee disorder.  The RO initially 
denied his claim in July 2002, however, after receiving his 
notice of disagreement (NOD), eventually granted service 
connection for a bilateral knee disorder in March 2003 and 
assigned an initial 10 percent disability rating for each 
knee, retroactively effective from April 5, 2001, the date of 
receipt of his most recent claim.

Therefore, although the veteran may have had a bilateral knee 
disorder prior to receipt of his April 5, 2001 claim, as 
suggested by him filing an earlier claim, the effective date 
for service connection based on a reopened claim cannot be 
the date of receipt of any claim which was previously and 
finally denied.  Lalonde v. West, 12 Vet. App. 377 (1999) 
(holding that "the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA").

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise (i.e., about evenly balanced for and 
against), with the veteran prevailing in either event, or 
whether instead the preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Here, for the reasons and bases discussed, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim, so there is no reasonable doubt to resolve 
in his favor, and his claim must be denied.




ORDER

The claim for an effective date earlier than April 5, 2001, 
for the grant of service connection for a bilateral knee 
disorder is denied.




____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


